Citation Nr: 1543475	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an effective date earlier than June 28, 2010, for service connection for tinnitus. 

4.  Entitlement to an effective date earlier than May 10, 2010, for service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to March 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an unappealed September 2009 decision, the Board denied entitlement to service connection for sleep apnea.

2.  The evidence associated with the claims file subsequent to the September 2009 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  There was no formal claim, informal claim, or written intent to file a claim for service connection for tinnitus prior to June 28, 2010.

4.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran, through the authorized representative, requested as withdrawal of the claim for an earlier effective date for service connection for rhinitis. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for an effective date earlier than June 28, 2010, for service connection for tinnitus are not met.  38 U.S.C.A. § 5110 , 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The claim for an effective date earlier than May 10, 2010, for service connection for rhinitis is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015). Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran requested withdrawal of the appeal of a claim for an earlier effective date for service connection for rhinitis in an August 2015 letter.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim. Thus, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2010 and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence has not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim of entitlement to service connection for sleep apnea in April 2006.  A June 2006 rating decision denied service connection based on a finding that there was no evidence sleep apnea was due to service or secondary to service-connected depression.  The Veteran appealed that decision to the Board and the claim was denied in a September 2009 Board decision.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the September 2009 Board decision included the Veteran's service medical records, which showed no complaints, diagnosis, or treatment for sleep apnea; post-service VA treatment records with evidence of sleep apnea, and a June 2006 VA examination report which found no evidence sleep apnea was secondary to the service-connected dysthymic disorder.  

The pertinent evidence that has been received since the unappealed Board decision includes the Veteran's and spouse's statements that he has experienced sleep apnea since service, a January 2011 VA examination report, an April 2011 VA addendum opinion, and an April 2015 Disability Benefits Questionnaire by a private examiner.

Based upon the evidence that previously existed, that evidence may cure one of the prior evidentiary defects that was the basis for the previous denial.  The Board finds that the Veteran's statements that his sleep apnea has existed since active service and the January 2011 VA examination report and April 2011 VA addendum opinion are new and material.  They are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim and are presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, reopening of the claims of entitlement to service connection for sleep apnea is warranted.



Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

A claim of entitlement may be either formal or informal written communication requesting a determination of or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151 (2015).

The Veteran filed an original claim for compensation benefits on March 25, 1998, in a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  Tinnitus was not listed on that claim.  A May 1998 VA examination report shows the Veteran reported that while serving in the field artillery in service, he noticed ringing in the ears on occasion following exposure to heavy gunfire.  

A review of the record shows that the Veteran submitted a claim of entitlement to service connection for tinnitus on June 28, 2010.  The record does not contain evidence of the Veteran having filed any formal or informal claim for service connection for tinnitus prior to June 28, 2010.

Although the Veteran reported ringing in the ears on VA examination in May 1998, that does not support the assignment of an effective date prior to June 28, 2010, for the grant of service connection for tinnitus.  A report of examination or hospitalization may be accepted as an informal claim for benefits, but only after there has been a prior allowance or disallowance of a formal claim for compensation.  38 C.F.R. § 3.157 (2015).  In this case, there was not a prior allowance or disallowance of a formal claim for tinnitus for compensation purposes.  Therefore, the Veteran's May 1998 VA examination report cannot be accepted as an informal claim and cannot be used to set the date of claim for service connection for tinnitus.  38 C.F.R. § 3.157 (2015).  The Board finds no claim, informal or formal, or any statement indicating an intent to seek service connection for tinnitus of record prior to June 28, 2010.  

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been presented and the claim of entitlement to service connection for sleep apnea is reopened.  To that extent only, the claim is granted.

Entitlement to an effective date earlier than June 28, 2010, for service connection for tinnitus is denied.

The claim of entitlement to an effective date earlier than May 10, 2010, for service connection for rhinitis is dismissed.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

First, there is an indication that there are available pertinent records that have not been associated with the claims folder.  38 U.S.C.A. § 5103A(a)-(c) (2015).  An April 2014 Disability Benefits Questionnaire, performed by a private examiner, indicates that a Continuous Positive Airway Pressure (CPAP) titration study was scheduled for May 2015.  The results of that study are not of record.  Although the record shows the Veteran has obstructive sleep apnea, there remains a question as to whether he has any central sleep apnea at any point during the appeal.  Second, a remand is needed to obtain an addendum opinion to address whether the Veteran has any obstructive sleep apnea secondary to pain medication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds a remand is necessary because the Veteran's main contention is that sleep apnea is secondary to pain medication.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Associate all available VA and non-VA treatment records with the record, to specifically include records of a May 2015 CPAP titration study.

2.  Schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide an opinion as to whether it is at least as likely or not (50 percent probability or greater) that the Veteran has obstructive sleep apnea or central sleep apnea that was caused by or aggravated by medication used to treat a service-connected disability.  The examiner should consider the lay evidence of record concerning sleep disturbance.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


